DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney David L. King on 09/17/2021.
The application has been amended as follows: 
Claim 24, line 3: article “the” has been inserted after “being made of”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “wherein the three elasticized bungee cords each have a pair of ends, one end of each bungee cord being positioned about 10 inches from one end of the tubular webbing of the bungee section and sewn to the tubular webbing by a plurality of bar tacks sewn across the width of the tubular webbing”; in addition to the rest of the limitations of claim 1 reads over the prior art; where having one end of each bungee cord being positioned about 10 inches from one end of the tubular webbing that is 18 inches is not only a matter of distance from one end of the tubular webbing but signifies that one end of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/S.M.M/Examiner, Art Unit 3634     

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634